COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Aleksander Borisov v. Kerry Lea Keels Chief Clerk, Harris
                            County Justice Court Precinct 5 Place 1.

Appellate case number:      01-15-00522-CV

Trial court case number:    1041858

Trial court:                County Civil Court at Law No. 4

        Appellee has filed a “Motion to Dismiss for Lack of Jurisdiction” because
appellant’s notice of appeal, filed 31 days after the trial court signed the judgment, was
untimely. See TEX. R. APP. P. 26.1. Appellee further argues that appellant is not entitled
to the 15-day extension period provided by rule 26.3 because he failed to file a motion for
extension of time. See TEX. R. APP. P. 26.3. Appellee moves for dismissal of the appeal.
We deny the motion.
       Generally speaking, a party wishing to file an appeal must file a notice of appeal
within 30 days after the trial court signs the judgment or order. See TEX. R. APP. P. 26.1.
A party may obtain additional time to file a notice of appeal if, within fifteen days after
the deadline to file the notice of appeal, the party properly files the notice of appeal and a
motion for extension of time. See TEX. R. APP. P. 26.3. Courts imply a motion for
extension of time when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day extension period provided by
rule 26.3. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). The appellant
must, however, offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998).
        Here, appellant filed his notice of appeal after the thirty-day deadline but within
the fifteen-day extension period. Further, after receiving our notice of intent to dismiss
this case, appellant responded by providing a reasonable explanation for failing to timely
file his notice of appeal. Accordingly, we imply a motion for extension, and appellant’s
notice of appeal was timely filed within the fifteen-day extension period.
      Accordingly, we DENY appellee’s motion to dismiss appellant’s appeal.


      It is so ORDERED.

Judge’s signature:___s/_Sherry Radack
                  Acting individually    Acting for the Court


Date: December 29, 2015